Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered June 12, 1996, which resentenced defendant following her conviction of the crime of attempted rape in the second degree.
In satisfaction of a three-count superior court information, defendant pleaded guilty to the crime of attempted rape in the second degree and was sentenced to a prison term of lVs to 4 *632years.* Given the heinous nature of the crime committed against a child less than 12 years old and the fact that defendant was permitted to plead to a lesser included offense of the first count of the superior court information, we find no extraordinary circumstances warranting a reduction of the sentence imposed (see, People v Brown, 225 AD2d 904, lv denied 88 NY2d 876; People v Jones, 216 AD2d 612, lv denied 86 NY2d 796).
Cardona, P. J., Mikoll, Her cure, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.

 Initially, County Court erroneously sentenced defendant to a class D felony; however, two days later the court corrected its mistake and resentenced defendant to a class E felony in accordance with the relevant statutory parameters.